Citation Nr: 0723186	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of October 20, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978 and from December 1980 to September 1999.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 decision in 
which the RO denied the veteran's claim for an extension of 
the basic 10-year period of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, (Montgomery GI 
Bill), beyond the adjusted delimiting date of October 20, 
2007.  In May 2006, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2006.

In April 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1976 to 
December 1978, and from December 1980 to September 1999.

2.  Ten years from the date of the veteran's discharge from 
her last period of active service would have been October 1, 
2009 if she was continuously on active duty between January 
1, 1977, and June 30, 1985.

3.  The veteran's delimiting date is reduced by the 712 days 
she was not on active duty between January 1, 1977 and June 
30, 1985.

4.  The computed delimiting date is October 20, 2007.

5.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.


CONCLUSION OF LAW

The veteran's delimiting date for educational assistance 
benefits under Chapter 30, Title 38, United States Code,  was 
properly adjusted to October 20, 2007.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In connection with the claim on appeal, the veteran has been 
notified of the reasons for the denial of the claim, and have 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).




II. Analysis

The record shows that the veteran had active service from 
January 6, 1976 to December 20, 1978 and from December 2, 
1980 to September 30, 1999.

The veteran had prior Chapter 34 entitlement.  The Chapter 34 
program terminated December 31, 1989, and no benefits can be 
paid under that program for training after that date.  38 
U.S.C.A. § 3462(e).  However, eligibility under the Chapter 
30 program was also established.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he or she first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.

In this case, the evidence of record indicates that the 
veteran first entered active duty in January 1976, therefore, 
she did not qualify for Chapter 30 educational benefits under 
38 U.S.C.A. § 3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 
3011(a)(1)(B), veterans with remaining Chapter 34 eligibility 
may, under certain conditions, qualify for continued 
educational assistance under Chapter 30.  Assuming, the 
veteran was eligible for Chapter 34 entitlement, certain 
other criteria must be met.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a). In this case, the veteran served on active duty 
during the period between December 1980 and September 1999, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when her Chapter 34 
benefits expired on December 31, 1989, pursuant to 38 
U.S.C.A. § 3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).

The veteran was separated from active duty on September 30, 
1999.  The law provides a 10-year period of eligibility 
during which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 
21.7142.  For individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Pursuant to 38 U.S.C.A. § 3031(a) (e); 38 C.F.R. § 
21.7050(b), VA must reduce the 10 year period of eligibility 
for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) 
by an amount of time equal to the amount of time he or she 
was not on active duty during the period extending from 
January 1, 1977, to June 30, 1985.  In this case, the veteran 
was not on active duty between December 21, 1978 and December 
1, 1980, which equates to a total of 712 days.

Ten years after her last discharge from active duty would 
have been October 1, 2009.  That date less 712 days results 
in the date of October 20, 2007.  Therefore, the veteran's 
proper delimiting date is October 20, 2007.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the 10 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty for 712 days during 
the applicable time period.

The governing legal authority provides that an extended 
period of eligibility may be granted when it is determined 
that the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a) (2).  That is not the 
case here.  The evidence does not support nor does the 
veteran contend that she was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.

The Board acknowledges the veteran's contention that she was 
not properly informed regarding her eligibility.  However, 
the legal authority governing the payment of education 
benefits is clear and specific, and the Board is, 
regrettably, bound by such authority.  Notwithstanding VA's 
obligation to correctly inform the veteran about basic 
eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
requirements for such benefits are not met.  Harvey v. Brown, 
6 Vet. App. 416, 424 (1994).

The Board understands that the veteran feels that VA did not 
properly inform her regarding her educational benefits on 
some occasions.  Additionally, the testimony she provided 
before the undersigned was both credible and sincere.  
Unfortunately, the veteran's claim cannot be granted based on 
the reasons set forth above.

To the extent that the veteran seeks equitable relief, it has 
been held that the authority to award equitable relief under 
38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of October 20, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


